      Entered on Docket September 10, 2019                      Below is the Judgment of the Court.



1
                                                                __________________________
2                                                               Timothy W. Dore
                                                                U.S. Bankruptcy Court Judge
3                                                               (Dated as of Entered on Docket date above)


4
5
6
7 _________________________________________________________________
8
9
10
10
11
11
                                    UNITED STATES BANKRUPTCY COURT
12
12
                                    WESTERN DISTRICT OF WASHINGTON
13
13
14
14   In Re:                                            Case No. 19-11983 TWD Ch. 13

15
15    Cori Lee M. Perry                                Adversary No. 19-01092 TWD

16
16
                                                      DEFAULT JUDGMENT
17
17                   Debtors
     _______________________________
18
18
19
19
       Cori Lee M. Perry,
20
20
                                         Plaintiffs
21
21
22
22
      Bank of America, N.A.,
23
23
                                       Defendant
24
24
25
25            THIS MATTER having come before the Court on Plaintiff’s Ex-Parte Motion for Default and Default

26
26   Judgment against Defendant, Bank of America, N.A. (hereinafter “Defendant), and Defendant having failed to

27
27
28
28
                                                                    Below is the Judgment of the Court.



1    appear, answer or plead herein and the Court having considered Plaintiff’s Motion for Default it is HEREBY

2    ORDERED, ADJUDGED and DECREED that:

3            1. For the purposes of the Debtor’s Chapter 13 case, the Defendant’s Deed of Trust,
4            recorded in King County, State of Washington on the property commonly known as 17918-158th Pl.
5
             SE, Renton, Washington 98058;
6
             Shall be and is hereby AVOIDED;
7
             2. For the purpose of the Debtor’s Chapter 13 Plan only, the foregoing lien (“Lien”)
8
             is valued at zero, the lienholder does not have a secured claim, and the lien may
9
             not be enforced, pursuant to 11 U.S.C. §§ 506, 522(f), 1322(b)(2) and 1327;
10
10
             3. This Order shall become part of Debtor’s confirmed Chapter 13 Plan;
11
11
             4. Upon completion of the Debtor’s Chapter 13 Plan, the Lien shall be voided for all
12
12
13
13           purposes;

14
14           5. If the Debtor’s Chapter 13 case is dismissed or converted to one under another

15
15           chapter before the Debtor completes the Chapter 13 plan, the order shall cease to

16
16           be effective and the lien shall be retained to the extent recognized by applicable

17
17           non-bankruptcy law;
18
18
19
19                                                ///END OF ORDER///

20
20
     Presented by:
21
21
     /s/Mark A. Ditton #45432
22
22
     Attorney for Plaintiff
23
23
24
24
25
25
26
26
27
27
28
28
